Per Curiam. In this case, the State has appealed the trial court’s decision to transfer the charge brought against appellee to juvenile court. The trial court has sealed the record of the proceedings. By this motion, appellee requests access to the sealed record in order to prepare his brief.  We grant the motion. In order to maintain confidentiality, we order that the materials contained within the sealed record not be released, and any reference to them not to be made, to anyone other than this court, the parties to the appeal, and the parties’ attorneys. See Johnson v. State, 335 Ark. 333, 982 S.W.2d 669 (1998). Appellee is also directed to file his brief with the clerk of this court under seal. Appellee’s brief is due December 3, 2003. It is so ordered.